Citation Nr: 1733574	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO. 12-20 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from September 14, 2009 to November 1, 2011.

2. Entitlement to an increased disability rating in excess of 50 percent for PTSD from November 1, 2011 to April 2, 2015.

3. Entitlement to an increased disability rating in excess of 70 percent for PTSD from April 2, 2015.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran has received temporary total ratings throughout the appeal period under Paragraph 29. These periods of time are not addressed in the decision, as the Veteran was in receipt of the highest schedular rating at those times. 38 C.F.R. § 4.29.

The issue of entitlement to an increased rating in excess of 70 percent from April 2, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. From September 14, 2009 to November 1, 2011 the Veteran's PTSD was manifested by symptoms such as occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) and chronic sleep disturbances.

2. From November 1, 2011 to April 2, 2015, the Veteran's PTSD was manifested by symptoms such as depression, anxiety, anger, and irritability, all of which are most nearly approximated by no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating in excess of 30 percent for PTSD have not been met for prior to from September 14, 2009 to November 1, 2011. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, DC 9411 (2016).

2. The criteria for an increased disability rating in excess of 50 percent for PTSD have not been met for prior to from November 1, 2011 to April 2, 2015. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Increased Rating - PTSD  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or his ability to function under the ordinary conditions of daily life, including employment, by comparing his or his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). 

However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) (2016). When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated as 30 percent disabling from September 14, 2009 to November 1, 2011; 50 percent disabling from November 1, 2011 to April 2, 2015; and 70 percent from April 2, 2015 under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, DC 9411 (2016).

A 30 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442. Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996). A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work). See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

However, the rating schedule does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130. Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule. Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against evaluations in excess than those assigned by the Agency of Original Jurisdicsion during the period of time.  The reasons follow.

A. From September 14, 2009 to November 1, 2011

The Veteran's service records indicate that he was a member of the 504th MP BN Co in Vietnam. The Veteran claimed that during service he witnessed the death of a friend and fellow serviceman. The U.S. Army and Joint Services Records Research Center (JSRRC) has reported that according to the NARA Casualty Database, the individual referenced by the Veteran was killed on March 26, 1971 as a result of hostile small arms fire in Quang Ti, Vietnam. The Veteran was granted service connection and a 50 percent evaluation from September 24, 2004.

The evaluation of the Veteran's service connected post traumatic stress disorder was reduced from 50 percent to 30 percent effective September 14, 2009. This was the date of the Veteran's VA examination that the Agency of Original Jurisdiction determined the Veteran's PTSD had improved and the Veteran's symptoms resembled the 30 percent evaluation.

At the September 2009 VA examination, the Veteran reported that he attends PTSD meetings regularly and talks to his siblings occasionally. The examiner noted that the Veteran's appearance was clean, and he was cooperative and relaxed. The examiner also stated the Veteran's affect was appropriate, he was properly oriented, and that he had appropriate thought content and judgment. The Veteran indicated at the exam that he had difficulty falling or staying asleep. The Veteran stated at the exam that he was retired and previously worked as a manager of a food bank for four years. The examiner stated that there was no total occupational and social impairment due to the Veteran's symptoms; that there was no reduced reliability and productivity due to PTSD symptoms; but that there was an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms. The examiner also stated that other than the above listed symptoms, the Veteran was generally functioning in a satisfactory manner, in terms of routine behavior, self-care, and conversation.

The VA examination did not show occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory (e.g. retention of only highly learned material forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships that would warrant the continuation of 50 percent.

An evaluation of 30 percent is warranted whenever there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior self-care and conversation normal), due to such symptoms as depressed mood anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names directions recent events).

Significantly, the VA examiner did not find that the Veteran's PTSD resulted in flattened affect, circumstantial circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory (e.g. retention of only highly learned material forgetting to complete tasks) impaired judgment, impaired abstract thinking, or disturbances of motivation and mood. Therefore, to the extent that the evidence of record documents some of the symptoms included in the individual rating criteria for an increased 50 percent, 70 percent or 100 percent disability rating, the Board finds it highly probative that such symptoms have not resulted in overall impairment to the required level of severity so as to warrant an increased disability rating. Therefore, the Board finds that the Veteran's manifested PTSD symptoms for the this particular period on appeal are most closely approximated by the assigned 30 percent disability rating as discussed above.

Thus, the Board finds that an increased disability rating at 50 percent or above for the Veteran's PTSD is not warranted for the period from September 14, 2009 to November 1, 2011. The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


B. From November 1, 2011 to April 2, 2015

Effective November 1, 2011, the PTSD evaluation was increased from 30 percent to 50 percent as the Agency of Original jurisdiction determined that the evidence showed symptoms that more resembled the evaluation of 50 percent criteria.

On November 28, 2011 the Veteran received a VA examination. At the exam, the Veteran presented with a clean general appearance, normal speech, cooperative but guarded attitude. He also demonstrated appropriate affect, orientation, and judgement. The examiner stated that there was no total occupational and social impairment due to the Veteran's symptoms; and that there was no reduced reliability and productivity due to PTSD symptoms, but that there was an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms. The Veteran complained of depression, anxiety, and anger issues. The examiner also stated that other than the above listed symptoms the Veteran was generally functioning in a satisfactory manner in terms of routine behavior, self-care, and conversation. The examiner also noted that the Veteran's PTSD symptoms did not result in deficiencies in judgement, thinking, family relations, work, or mood. During the exam, the Veteran denied suicidal or homicidal thoughts

The examiner noted that the Veteran had recent GAF scores of 55 and 60 within the same month as the VA examination.

Based upon this exam, the RO assigned an evaluation of 50 percent from November 2011.

During an August 2013 visit to the Detroit VA Medical Center (VAMC), the Veteran reported significant anxiety, as well as insomnia and flashbacks. The Veteran also denied any suicidal plan or intent. During the examination, the Veteran was cooperative, neatly dressed and groomed, had fluent speech and full affect.

During a November 2013 follow up visit to the Detroit VAMC, the Veteran reported continuing issues, however no specific change in symptoms. The Veteran also denied any suicidal plan or intent. During the examination, the Veteran was cooperative, neatly dressed and groomed, had fluent speech and full affect.

As noted through the file history, from November 1, 2011 to April 2, 2015, there was no recorded evidence of social impairment, and only minor occupational impairment. The Veteran did not showcase deficiencies in most areas of his life. There is no evidence of suicidal ideation, obsessional rituals, speech impairments, continuous panic or depression, impulse control, or difficulty in adapting to stressful circumstances.

Additionally, the Veteran's last assigned GAF scores during the rating period of November 1, 2011 to April 2, 2015 ranged from 55 to 60, which reflect moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers). See Carpenter, supra. The Board is mindful that the rating schedule does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130. Accordingly, the Board has considered the Veteran's GAF scores during the period as one factor to be considered in conjunction with all the other evidence of record, and finds the Veteran's GAF scores to be indicative of moderate symptoms which are consistent with the assigned 50 percent disability rating for Veteran's PTSD for the period of November 1, 2011 to April 2, 2015.

Significantly, none of the VA examiners found that the Veteran's PTSD resulted in social impairment or significant occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Therefore, to the extent that the evidence of record documents some of the symptoms included in the individual rating criteria for an increased 70 percent or 100 percent disability rating, the Board finds it highly probative that such symptoms have not resulted in overall impairment to the required level of severity so as to warrant an increased disability rating. Therefore, the Board finds that the Veteran's manifested PTSD symptoms for this particular period on appeal are most closely approximated by the assigned percent disability rating as discussed above. Importantly, he has not shown occupational and social impairment with deficiencies in most areas, or total occupational and social impairment; nor are his PTSD symptoms of similar severity, frequency, and duration in order to warrant an increased 70 percent or 100 percent disability rating throughout the rating period. See Vazquez-Claudio, supra.

Thus, the Board finds that an increased disability rating at 70 percent or above for the Veteran's PTSD is not warranted for the period from November 1, 2011 to April 2, 2015. The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

Entitlement to an increased disability rating in excess of 30 percent for PTSD from September 14, 2009 to November 1, 2011 is denied.

Entitlement to an increased disability rating in excess of 50 percent for PTSD from November 1, 2011 to April 2, 2015 is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary regarding the Veteran's claim of entitlement to an initial disability rating in excess of 70 percent for PTSD in order to afford him a current VA examination.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014). VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2 (2016); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Additionally, the United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened. Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).

Review of the record reveals that the Veteran was last afforded a VA PTSD examination in April 2015. The Veteran has contended that his symptoms have worsened since that time.

Given the evidence discussed above, the Board finds sufficient indication that the Veteran's PTSD may have worsened in severity since the most recent VA PTSD examination in April 2015. The record shows that the Veteran's PTSD has changed in severity over time, including, at one point, when the Veteran's symptoms diminished and the disability rating was reduced. Therefore, in light of the evidence indicating that the Veteran's PTSD may have worsened and the more than two years that have elapsed since the last VA PTSD examination, the Board concludes a new VA examination is necessary to determine the current severity of his service-connected PTSD disability.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD. Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail. A complete rationale for all opinions expressed should also be provided.

2. Thereafter, readjudicate the Veteran's claim on appeal. If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and an adequate opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

THE VETERAN'S RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (Board) is the final decision for all issues addressed in the "Order" section of the decision. The Board may also choose to remand an issue or issues to the local VA office for additional development. If the Board did this in the Veteran's case, then a "Remand" section follows the "Order."  However, the Veteran cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the "Order."

If the Veteran are satisfied with the outcome of the Veteran's appeal, the Veteran do not need to do anything. The Veteran's local VA office will implement the Board's decision. However, if the Veteran are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, the Veteran have the following options, which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims (Court)
* File with the Board a motion for reconsideration of this decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based on clear and unmistakable error.

Although it would not affect this BVA decision, the Veteran may choose to also: 

* Reopen the Veteran's claim at the local VA office by submitting new and material evidence.

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office. Please note that if the Veteran file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay the Veteran's appeal at the Court because of jurisdictional conflicts. If the Veteran file a Notice of Appeal with the Court before the Veteran file a motion with the Board, the Board will not be able to consider the Veteran's motion without the Court's permission or until the Veteran's appeal at the Court is resolved.

How long do I have to start my appeal to the court? The Veteran have 120 days from the date this decision was mailed to the Veteran (as shown on the first page of this decision) to file a Notice of Appeal with the Court. If the Veteran also want to file a motion for reconsideration or a motion to vacate, the Veteran will still have time to appeal to the court. As long as the Veteran file the Veteran's motion(s) with the Board within 120 days of the date this decision was mailed to the Veteran, the Veteran will have another 120 days from the date the Board decides the motion for reconsideration or the motion to vacate to appeal to the Court. The Veteran should know that even if the Veteran have a representative, as discussed below, it is the Veteran's responsibility to make sure that the Veteran's appeal to the Court is filed on time. Please note that the 120-day time limit to file a Notice of Appeal with the Court does not include a period of active duty. If the Veteran's active military service materially affects the Veteran's ability to file a Notice of Appeal (e.g., due to a combat deployment), the Veteran may also be entitled to an additional 90 days after active duty service terminates before the 120-day appeal period (or remainder of the appeal period) begins to run.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send the Veteran's Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

The Veteran can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. The Veteran can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and the Veteran can download forms directly from that website. The Court's facsimile number is (202) 501-5848.

To ensure full protection of the Veteran's right of appeal to the Court, the Veteran must file the Veteran's Notice of Appeal with the Court, not with the Board, or any other VA office.

How do I file a motion for reconsideration? The Veteran can file a motion asking the Board to reconsider any part of this decision by writing a letter to the Board clearly explaining why the Veteran believe that the Board committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to the Veteran's appeal. It is important that the Veteran's letter be as specific as possible. A general statement of dissatisfaction with the Board decision or some other aspect of the VA claims adjudication process will not suffice. If the Board has decided more than one issue, be sure to tell us which issue(s) the Veteran want reconsidered. Issues not clearly identified will not be considered. Send the Veteran's letter to: 

Litigation Support Branch
Board of Veterans' Appeals
P.O. Box 27063
Washington, DC 20038

VA FORM
DEC 2016
 4597
Page 1
CONTINUED ON NEXT PAGE

Remember, the Board places no time limit on filing a motion for reconsideration, and the Veteran can do this at any time. However, if the Veteran also plan to appeal this decision to the Court, the Veteran must file the Veteran's motion within 120 days from the date of this decision.

How do I file a motion to vacate?  The Veteran can file a motion asking the Board to vacate any part of this decision by writing a letter to the Board stating why the Veteran believe the Veteran was denied due process of law during the Veteran's appeal. See 38 C.F.R. 20.904. For example, the Veteran was denied the Veteran's right to representation through action or inaction by VA personnel, the Veteran was not provided a Statement of the Case or Supplemental Statement of the Case, or the Veteran did not get a personal hearing that the Veteran requested. The Veteran can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence. Send this motion to the address on the previous page for the Litigation Support Branch, at the Board. Remember, the Board places no time limit on filing a motion to vacate, and the Veteran can do this at any time. However, if the Veteran also plan to appeal this decision to the Court, the Veteran must file the Veteran's motion within 120 days from the date of this decision.

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  The Veteran can file a motion asking that the Board revise this decision if the Veteran believe that the decision is based on "clear and unmistakable error" (CUE). Send this motion to the address on the previous page for the Litigation Support Branch, at the Board. The Veteran should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. The Veteran should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400-20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and the Veteran can do this at any time.

How do I reopen my claim?  The Veteran can ask the Veteran's local VA office to reopen the Veteran's claim by simply sending them a statement indicating that the Veteran want to reopen the Veteran's claim. However, to be successful in reopening the Veteran's claim, the Veteran must submit new and material evidence to that office. See 38 C.F.R. 3.156(a).

Can someone represent me in my appeal?  Yes. The Veteran can always represent yourself in any claim before VA, including the Board, but the Veteran can also appoint someone to represent the Veteran. An accredited representative of a recognized service organization may represent the Veteran free of charge. VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. The Veteran can find a listing of these organizations on the Internet at: http://www.va.gov/vso/. The Veteran can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If the Veteran want someone to represent the Veteran before the Court, rather than before the VA, the Veteran can get information on how to do so at the Court's website at: http://www.uscourts.cavc.gov. The Court's website provides a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to the represent appellants. The Veteran may also request this information by writing directly to the Court. Information about free representation through the Veterans Consortium Pro Bono Program is also available at the Court's website, or at: http://www.vetsprobono.org, mail@vetsprobono.org, or (855) 446-9678.

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent the Veteran after a notice of disagreement has been filed with respect to the Veteran's case, provided that the notice of disagreement was filed on or after June 20, 2007. See 38 U.S.C. 5904; 38 C.F.R. 14.636. If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Board's decision. See 38 C.F.R. 14.636(c)(2).

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court. VA cannot pay the fees of the Veteran's attorney or agent, with the exception of payment of fees out of past-due benefits awarded to the Veteran on the basis of the Veteran's claim when provided for in a fee agreement.

Fee for VA home and small business loan cases:  An attorney or agent may charge the Veteran a reasonable fee for services involving a VA home loan or small business loan. See 38 U.S.C. 5904; 38 C.F.R. 14.636(d).

Filing of Fee Agreements:  If the Veteran hire an attorney or agent to represent the Veteran, a copy of any fee agreement must be sent to VA. The fee agreement must clearly specify if VA is to pay the attorney or agent directly out of past-due benefits. See 38 C.F.R. 14.636(g)(2). If the fee agreement provides for the direct payment of fees out of past-due benefits, a copy of the direct-pay fee agreement must be filed with the agency of original jurisdiction within 30 days of its execution. A copy of any fee agreement that is not a direct-pay fee agreement must be filed with the Office of the General Counsel within 30 days of its execution by mailing the copy to the following address: Office of the General Counsel (022D), Department of Veterans Affairs, 810 Vermont Avenue, NW, Washington, DC 20420. See 38 C.F.R. 14.636(g)(3).

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by the Veteran's agent or attorney for reasonableness. The Veteran can also file a motion requesting such review to the address above for the Office of the General Counsel. See
38 C.F.R. 14.636(i); 14.637(d).



VA FORM
DEC 2016 
 4597
Page 2
SUPERSEDES VA FORM 4597, APR 2015, 
WHICH WILL NOT BE USED



